Title: To John Adams from Thomas Jefferson, 16 June 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris June 16. 1786.
     
     I inclose you the copy of a letter received from mr̃ Barclay dated Cadiz May 23. by which you will perceive he was still on this side the Mediterranean. has mr̃ Lamb written to you? I hear nothing from him nor of him, since mr̃ Carmichael’s information of his arrival in Spain. mr̃ Randall gave reason to expect that himself would come on. yet neither himself nor any letters from him arrive. perhaps they find conveyances for reporting to you the causes of their delay. I am anxious also to receive your opinion what is best to be done.
     The Swedish Ambassador asked me some time ago to give him in writing my thoughts on the best method of rendering the island of St. Bartholomew useful in the commerce between Sweden & the U.S. he afterwards pressed this on me every time I saw him till I was obliged to do it. I gave it as my opinion that to render that island most instrumental to the commerce of Sweden & the U.S. and also most useful to Sweden in every other point of view, it should be made a free port without a single restriction. as he had pressed this matter so much, I suspected his court might have instructed him to do it, and might also direct their minister at London to get your opinion on the same point. this latter possibility induced me to trouble you with information of what had passed here.
     I observe in the Leyden gazette of June 2. the extract of a letter dated Algiers Apr. 15. which says that on the 10th. of April an American vessel the Clementina captain Palmer from Philadelphia was carried in there by a cruiser. there being other circumstances mentioned in the same letter relative to our affairs which I know to be true, I am afraid this capture is also true.
     The king sets out on the 21st. inst. for Cherburg in order to animate by his notice the operations going on there. the Count d’Artois has lately been there. this is an astonishing effort of human industry. it is believed it will be among the best ports in the world & will contain the whole navy of France. those threats of invasion on England heretofore made, may become real in a future war, besides the bridle which this fixes in the mouth of the Thames.
     Present me affectionately to mr̃s & miss Adams, assuring them of my friendly & respectful remembrance of them, & how much I

regret that I am not of their party in visiting the gardens this summer; and accept yourself assurances of the esteem & regard with which I have the honor to be Dear Sir / Your most obedient humble servt
     
      Th: Jefferson
     
    